DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2022 has been entered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 28 June 2022, have been fully considered but they are not persuasive. 
Applicant argues Dryden in view of Chu fails to disclose a control wire that forms a loop by passing through an aperture at the distal end of each of a plurality of non-hollow arms, including passing through the aperture of a first arm twice to form a loop, where both ends of the control wire pass through a catheter and are attached to a control ring. 
The Office disagrees. 
Dryden shows a control wire (330, 120) that pass through an aperture (318) at the distal end of each of a plurality of non-hollow arms (310). The control wire (330) passes through a first arm twice to form a loop – see the arrow in the annotated copy of Figure 2 below:

    PNG
    media_image1.png
    215
    304
    media_image1.png
    Greyscale

Dryden does not teach both ends of the control wire passing through the catheter to the control ring (125). In Dryden, only one end of the control wire is attached to the control ring (125), as shown in Figure 2. The opposite end of the control wire is knotted to the aperture (318) at the end of arm (310) as indicated by the arrow above. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed structure is obvious in light of the teachings by Chu: Chu teaches a control wire (244) passing through aperture (236) twice before both ends extend through catheter (216) and are attached to a control element (510). Chu’s control wire performs the same function of opening and closing the grasping device as Dryden’s control wire. 
One of ordinary skill in the art would expect Dryden’s device to perform equally as well regardless of whether one or both ends of the control wire are attached to the control element. This is more fully discussed in the rejection below. 
	The rejection of Dryden in view of Chu is maintained. However, in order to advance prosecution, the Office is including a second rejection under Dryden in view of Vesely. Vesely also shows a grasping device in which a control wire (222) passes through a first arm (226) twice and then pass through a catheter so that both ends of the control wire (222) are attached to a control ring (202a). The control ring (202a) is used to move the grasper (220) between an open and closed position (Figure 20 and 21, respectively). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 8, 17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden (US Patent Application 2015/0327876) in view of Chu et al. (US Patent Application 2015/0066047). 
Claims 1: Dryden’876 teaches a device (100) that includes: 
A handle (200) comprising a drive slide (220) that is movable between an extended (Figure 1) and retracted position (Figure 3; paragraph [0021]). The handle (200) is coupled to a proximal end of a catheter (150, 400). The drive slide (220) is coupled to a proximal end of a drive wire (110) inside of the catheter (150, 400) (paragraph [0021]). The drive wire and catheter are substantially equal in length (Figure 1).
A grasper (300) is coupled to a distal end of drive wire (110) (paragraph [0021]). 
The grasper includes four non-hollow arms (310) each having a proximal end that is coupled to the distal end of the drive wire (110) (paragraph [0021]). The distal end (316) of each arm has an aperture (eyelet 318; paragraph [0022]). The eyelet (318) is substantially perpendicular to the longitudinal direction of the arm (Figure 2)
The grasper (300) is movable relative to the distal end of the catheter (150, 400) by moving the drive slide drive slide (220) relative to the handle body to translate the drive wire (110) within the catheter (150, 400) between a stored position in which a portion of the grasper is located inside the catheter (150, 400) proximate the distal end of the catheter (paragraph [0021]). 
Dryden’876 discloses an open position in which the grasper is located outside of the distal end of the catheter (150, 400), the arms extend outward and the drive slide is in an extended position (Figure 1; paragraph [0021]).
A control ring (125) is slidably coupled to the handle body (200) (paragraph [0027]) . A control fiber (120, 330; paragraph [0027]) has one end attached to the control ring (125). The control fiber passes through the inside of the catheter from the control ring proximal to the proximal end of the catheter to grasper (300). 
The control wire passes through an aperture (318) at the distal end of a first arm (first arm is the arm 310 that is near 124 in Figure 2), through the aperture (318) of each subsequent arms (310) and again through the aperture of the first arm (control fiber passes through all the apertures 318 once except for the first arm to which terminal end 124 of fiber 330 is knotted, as shown in Figure 2). 
A loop is formed between the arms of the grasper when the grasper is in the open position (Figure 1 shows a loop 330 formed by the control fiber). 
The arms (310) are curved outward and biased away from a central axis of the of the drive wire (110) (paragraph [0026] and Figure 1). 
Pulling the control ring (125) away from the neutral position while the grasper (300) is in the open position constricts the loop (330), deflecting the distal ends of the arms towards the central axis and puts the grasper in the capture position (Figure 3). 
Dryden’876 does not teach both ends of the control fiber (330, 120) pass through the catheter towards the control ring (125). In Dryden’876 only one end of the control fiber  passes through the catheter proximal end to the control ring (see Figure 2) – the second end is knotted near 124 to aperture 318. 
Chu’047 teaches an extractor device (Figure 3) having a handle (Figure 5) connected to a catheter (216), a grasper (Figure 3) at the distal end of the catheter having a plurality of arms (218, 220). The second end of each arm includes an aperture (234, 236). There is a control device (510) connected to a control fiber (244) which passes through the aperture in each of the arms (218, 220). 
The control fiber passes through an aperture (236) in the first arm (218), through an aperture (234) in the second arm (220), and again through the aperture (236) in the first arm (218) to form a loop (242). Both ends of the control fiber (244) pass through the inside of catheter (216) so that both ends are attached to the control element (510) that is part of the handle (Figure 5). 
This shows the device of Dryden’876, in which only one end of the control fiber is directly attached to the control ring in order to move the grasper between the open and capture positions, and the device of Chu’047, in which both ends of the control fiber are directly attached to the control device to move the grasper between the open and capture positions, function in the same way. The grasper will move between the open and capture positions by pulling on the control fiber (via the control ring/element) regardless of whether only one end or both ends of the control fiber run through the catheter and are directly attached to the control ring. 
In light of this teaching, the claim would have been obvious because the substitution of one control fiber attachment technique (i.e. the control fiber is directly attached to the control ring at only one end, as in Dryden’876) for another control fiber attachment technique (i.e. the control fiber is directly attached to the control device at both ends, as in Chu’047) would have yielded predictable results with no change in their respective functions to one of ordinary skill in the art as of the effective filing date of the invention. 
Claims 4, 7, 17: Dryden’s apertures (318) are eyelets formed from bending the distal end of arm (310) (Figure 2).This is considered to form a hole passing through the distal end of the arm. 
Claim 8: Dryden’876 teaches the apertures are formed by bending the distal end of the arms (310) inward towards the central axis to form the eyelet (318) (paragraph [0023] describes this and Figure 3 shows this). 
Claims 21, 22: Dryden’s grasper comprises four arms (310) (Figure 1; paragraph [0026]). 
Claim 23: Dryden discloses the distal end of each arm is angled outwardly from the proximal end of each leg in the open position (see Figure 1), but does not specifically teach the angle between the distal end and proximal end of each of the arms in open position is between 30 and 60 degrees. 
Dryden sets forth that the shape of the legs is a result effective variable, wherein the shape of the legs can be varied to form a basket or rim having a particular shape (paragraph [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dryden’s legs such that the angle between the distal end and proximal end of each of the arms in open position is between 30 and 60 for the purpose of creating a basket having a particular shape in order to aid in grasping,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden’876 in view of Chu’047, as applied to claims 1, further in view of Ishibashi (US Patent 5,667,525). 
Claim 10: Dryden’876 does not disclose the arms have different lengths. 
Like Dryden’876, Ishibashi’525 teaches a gripping tool for use in the body for removal of a foreign object (column 1, lines 5-10). 
As in Dryden’876, Ishibachi’525’s device includes a grasper (30) comprising a plurality of arms (31, 32, 33, 34, 35) attached to the distal end of a drive wire (25). The grasper moves proximally and distally relative to a catheter (20) in order to open and close arms such that they move between a retracted collapsed position in which the arms extend along the longitudinal axis of the drive wire (Figure 6) and an open position in which the arms spread radially outward from the longitudinal axis of the drive wire (Figures 5a, 5b). 
Ishibachi’525 teaches it is advantageous to stagger the length of the arms (see Figures 5a, 5b, 6) in order to allow the arms to converge into the catheter in a longitudinally aligned manner without any superposition (column 4, lines 65 to column 5, line 18). It would have been obvious to one of ordinary skill in the art to modify the device taught by Dryden’876 such that the lengths of the arms are staggered, as taught by Ishibachi’525, in order to provide the stated advantages. 
Claims 1, 4, 7, 8, 17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden (US Patent Application 2015/0327876) in view of Vesely (US Patent Publication 2012/0010699).
Claims 1: Dryden’876 teaches a device (100) that includes: 
A handle (200) comprising a drive slide (220) that is movable between an extended (Figure 1) and retracted position (Figure 3; paragraph [0021]). The handle (200) is coupled to a proximal end of a catheter (150, 400). The drive slide (220) is coupled to a proximal end of a drive wire (110) inside of the catheter (150, 400) (paragraph [0021]). The drive wire and catheter are substantially equal in length (Figure 1).
A grasper (300) is coupled to a distal end of drive wire (110) (paragraph [0021]). 
The grasper includes four non-hollow arms (310) each having a proximal end that is coupled to the distal end of the drive wire (110) (paragraph [0021]). The distal end (316) of each arm has an aperture (eyelet 318; paragraph [0022]). The eyelet (318) is substantially perpendicular to the longitudinal direction of the arm (Figure 2)
The grasper (300) is movable relative to the distal end of the catheter (150, 400) by moving the drive slide drive slide (220) relative to the handle body to translate the drive wire (110) within the catheter (150, 400) between a stored position in which a portion of the grasper is located inside the catheter (150, 400) proximate the distal end of the catheter (paragraph [0021]). 
Dryden’876 discloses an open position in which the grasper is located outside of the distal end of the catheter (150, 400), the arms extend outward and the drive slide is in an extended position (Figure 1; paragraph [0021]).
A control ring (125) is slidably coupled to the handle body (200) (paragraph [0027]) . A control fiber (120, 330; paragraph [0027]) has one end attached to the control ring (125). The control fiber passes through the inside of the catheter from the control ring proximal to the proximal end of the catheter to grasper (300). 
The control wire passes through an aperture (318) at the distal end of a first arm (first arm is the arm 310 that is near 124 in Figure 2), through the aperture (318) of each subsequent arms (310) and again through the aperture of the first arm (control fiber passes through all the apertures 318 once except for the first arm to which terminal end 124 of fiber 330 is knotted, as shown in Figure 2). 
A loop is formed between the arms of the grasper when the grasper is in the open position (Figure 1 shows a loop 330 formed by the control fiber). 
The arms (310) are curved outward and biased away from a central axis of the of the drive wire (110) (paragraph [0026] and Figure 1). 
Pulling the control ring (125) away from the neutral position while the grasper (300) is in the open position constricts the loop (330), deflecting the distal ends of the arms towards the central axis and puts the grasper in the capture position (Figure 3). 
Dryden’876 does not teach both ends of the control fiber (330, 120) pass through the catheter towards the control ring (125). In Dryden’876 only one end of the control fiber  passes through the catheter proximal end to the control ring (see Figure 2) – the second end is knotted near 124 to aperture 318. 
Vesely’699 teaches an extractor device (Figure 20, 21) having a catheter (152a) and a grasper (220) at the distal end. A control fiber (222) is connected to the distal end of the grasper to move the grasper between a neutral position (Figure 20) and a capture position (Figure 21). 
The control fiber (222) passes from a control ring (202a) through the catheter (152a) through an aperture at a distal end of a non-hollow first arm (226) through the remainder of the grasper distal end and again through the distal end of the first arm (226) and back through the catheter (152a) such that both ends of the control fiber are attached to the control ring (202a) (see Figure 20). 
This shows the device of Dryden’876, in which only one end of the control fiber is directly attached to the control ring in order to move the grasper between the open and capture positions, and the device of Vesely’699, in which both ends of the control fiber are directly attached to the control device to move the grasper between the open and capture positions, function in the same way. The grasper will move between the open and capture positions by pulling on the control fiber (via the control ring) regardless of whether only one end or both ends of the control fiber run through the catheter and are directly attached to the control ring. 
In light of this teaching, the claim would have been obvious because the substitution of one control fiber attachment technique (i.e. the control fiber is directly attached to the control ring at only one end, as in Dryden’876) for another control fiber attachment technique (i.e. the control fiber is directly attached to the control device at both ends, as in Vesely’699) would have yielded predictable results with no change in their respective functions to one of ordinary skill in the art as of the effective filing date of the invention. 
Claims 4, 7, 17: Dryden’s apertures (318) are eyelets formed from bending the distal end of arm (310) (Figure 2).This is considered to form a hole passing through the distal end of the arm. 
Claim 8: Dryden’876 teaches the apertures are formed by bending the distal end of the arms (310) inward towards the central axis to form the eyelet (318) (paragraph [0023] describes this and Figure 3 shows this). 
Claims 21, 22: Dryden’s grasper comprises four arms (310) (Figure 1; paragraph [0026]). 
Claim 23: Dryden discloses the distal end of each arm is angled outwardly from the proximal end of each leg in the open position (see Figure 1), but does not specifically teach the angle between the distal end and proximal end of each of the arms in open position is between 30 and 60 degrees. 
Dryden sets forth that the shape of the legs is a result effective variable, wherein the shape of the legs can be varied to form a basket or rim having a particular shape (paragraph [0026]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dryden’s legs such that the angle between the distal end and proximal end of each of the arms in open position is between 30 and 60 for the purpose of creating a basket having a particular shape in order to aid in grasping,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden’876 in view of Vesely’699, as applied to claims 1, further in view of Ishibashi (US Patent 5,667,525). 
Claim 10: Dryden’876 does not disclose the arms have different lengths. 
Like Dryden’876, Ishibashi’525 teaches a gripping tool for use in the body for removal of a foreign object (column 1, lines 5-10). 
As in Dryden’876, Ishibachi’525’s device includes a grasper (30) comprising a plurality of arms (31, 32, 33, 34, 35) attached to the distal end of a drive wire (25). The grasper moves proximally and distally relative to a catheter (20) in order to open and close arms such that they move between a retracted collapsed position in which the arms extend along the longitudinal axis of the drive wire (Figure 6) and an open position in which the arms spread radially outward from the longitudinal axis of the drive wire (Figures 5a, 5b). 
Ishibachi’525 teaches it is advantageous to stagger the length of the arms (see Figures 5a, 5b, 6) in order to allow the arms to converge into the catheter in a longitudinally aligned manner without any superposition (column 4, lines 65 to column 5, line 18). It would have been obvious to one of ordinary skill in the art to modify the device taught by Dryden’876 such that the lengths of the arms are staggered, as taught by Ishibachi’525, in order to provide the stated advantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        21 September 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771